DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 22 December 2021; which cancels claim 7 and amends claim 1.  Claims 1-6 and 8-16 remain pending in this application.
In response to Applicant’s amendment and remarks, the 35 U.S.C. §§112(a) and (b) rejections of the claims are deemed to have been overcome and are, therefore, withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) rejection of the claims, Examiner notes the following:
Applicant argues that “Stoettrup only proposes to determine a plan control plan based on the storage capacity and production capacity, as well as to carry out operation of the power grid in accordance with the plant control plan … In contrast, the claimed subject-matter enables precise control and/or regulation of the amount of electrical energy generated … and fed into the power grid … Thus, a possible overproduction or underfeeding of electricity within an interval is minimized in each case, as opposed to allowing such overproduction to continue and to store same” (page 10 of the instant response, and repeated on page 11).  This argument is not persuasive, since Stoettrup et al. clearly provide for “A controller of a power facility will respond to an input reference by taking appropriate action.  For example, to a pitch drive in order to pitch the rotor blades to obtain a desired increase or decrease in output power” (para[0014]).  Stoettrup et al. further teaches that it was known in the art for a conventional power producing plant to “be compelled to terminate production” in situations of over-production (para[0033]), while further providing for the control based on an “optimum operation plan scheduling a combination of ancillary services that can be offered, the amount of power to be generated
 Applicant further argues that “applicants do not find any calculation the breaks the power flow decisions into predetermined intervals that are then used for adjustment during the remaining time of that interval based on the regulation information indicative of over or under production.  Instead, the power flow decisions of Stoettrup  appear to be made based on the instantaneous cost profile without parsing any particular interval into expired and remaining time periods for which different control strategies may be utilized” (page 12 of the instant response).  This argument is not persuasive.  Stoettrup et al. teaches a system which is responsive to forecasts that are related to “how much energy could be produced during a certain time period in the near future” (para[0028]), and bases control operations upon various pricing “time periods” (para[0030, 0033]), defines the control operations in relation to an “operation plan scheduling period” (para[0032]), and specifically performs control in response to “momentary power production” measurements as compared to the scheduled power demand (para[0046], where the scheduled power demand has been previously defined as being in relation to specified time periods (para[0032]).  The instantly claimed time intervals have not been defined in the claims in any way as to distinguish from such periods as taught by Stoettrup et al.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, remaining claims 1, 2, 4-6, 8-13, 15 and 16 stand rejected under 35 U.S.C. §102(a)(1), as being anticipated by Stoettrup et al. (US 2014/0142779).
As per claims 1, 15 and 16, Stoettrup et al. teaches the instantly claimed method/system performed by/comprising one or more apparatuses, comprising: - obtaining a forecast information indicative of an amount of electrical energy generated by one or more power generating plants that is to be generated within a predetermined interval (abstract; para[0028, 0044], energy forecast);
- obtaining a generation information indicative of an amount of electrical energy generated by said one or more power generating plants, wherein said amount of generated electrical energy corresponds to said amount of electrical energy generated by said one or more power generating plants within said predetermined interval or is directly predicted for said predetermined interval (para[0005, 0035], monitor production capacity; para[0044], supply production data);
- obtaining a regulation information indicative of over- or underproduction of electrical energy generated by the one or more power generating plants for a given time within the predetermined interval (para[0033], phase of over-production/negative pricing);
- determining a control information in the event that the regulation information is indicative of over- or underproduction, wherein the control information is indicative of a control and/or regulation of the amount of electrical energy generated by the one or more power generating plants, wherein the determining of the control information is at least partially based on the obtained regulation information and on the obtained generation information, wherein based on the determined time at which the regulation information is obtained, the remaining time of the predetermined interval is determined, wherein one or more operating points for the one or more power generating plants are determined such that for the remaining time of the predetermined interval, the amount of electrical energy generated by the one or more power generating plants for the predetermined interval saves or generates at least one determined difference between the amount of electrical energy generated according to the forecast information and according to the generation information, and wherein said determined one or more operating points are comprised by the control information (para[0028, 0030-0033, 0046], compare all the information for specific time periods to determine amount of power to generate during specified time periods), and wherein, based on the one or more operating points for controlling and/or regulating the one or more power generating plants, one or more control parameters for the one or more power generating plants are determined, which set the one or more power generating plants to the one or more operating points (para[0010, 0014, 0044], reference values; para[0046]); and
- outputting or causing the outputting of the determined control information, wherein, based on the determined control information, a control and/or regulation of the one or more power generating plants is to be carried out (abstract; para[0005, 0014, 0032 0035, 0044, 0046], generate facility control plan).
As per claim 2, Stoettrup et al. teaches the instantly claimed obtaining an availability information indicative of the availability of one or more power generating plants, wherein the control information is further determined based on the obtained availability information (para[0028], service outage schedule).
As per claim 4, Stoettrup et al. teaches that the instantly claimed forecast information comprises at least one long-term forecast information and at least one day-ahead forecast information which together totals the amount of electrical energy generated by the one or more power generating plants which is generated within the predetermined interval (para[0020-0021], short-term fast-response and long-term slow responses).
As per claim 5, Stoettrup et al. teaches the instantly claimed takes into account the time required to control and/or regulate the one or more power generating plants to the determined one or more operating points of the one or more power generating plants (para[0023], ramping).
As per claim 6, Stoettrup et al. teaches the instantly claimed obtaining a remaining time information indicative of a time period until which the output or the initiation of the output of the determined control information must have taken place in order to control and/or regulate the one or more power generating plants to the maximum possible generation amount of electrical energy of the one or more power generating plants before the expiry of the predetermined interval, wherein the determining of the control information is further based on the obtained remaining time information (para[0002, 0019], fulfill grid demand; para[0026], maintain operation within safe upper and/or lower bounds; para[0032], during operation plan scheduling period).
Stoettrup et al. teaches the instantly claimed determining of a surplus information, wherein the surplus information determines those power generating plants of the one or more power generating plants which are to be reduced in the amount of generated electrical energy and which sanctioning causes the lowest costs, in the case that despite the maximum possible amount of generated electrical energy of the one or more power generating plants the amount of electrical energy is not generated according to the forecast information (para[0007-0008], coordinating excess power and power deficits; para[0015], optimizing revenue capability; para[0033], negative pricing).
As per claim 9, Stoettrup et al. teaches that the instantly claimed one or more operating points have a lower limit which limits the minimum possible generating capacity of the respective power generating plant downwards (para[0026], safe upper and/or lower bounds; claim 4).
As per claim 10, Stoettrup et al. teaches that the instantly claimed one or more power generating plants comprise one or more power generating apparatuses, wherein the determined control information sets the respective operating point for the respective power generating apparatus in dependence on the operating points of the respective power generating plants, wherein the at least one operating point for the respective power generating plant is determined in such a way that the one or more power generating plants cumulatively save or generate more the difference of the amount of generated electric energy according to the generation information that is determined between the control information and the forecast information (para[0007], “mutual dependency” operation).
As per claim 11, Stoettrup et al. teaches that the instantly claimed control information further determines, taking into account that the one or more operating points of the one or more power generating plants is controlled and/or regulated again to the respective maximum possible generation power of electrical energy before the expiry of the predetermined interval (para[0026, 0044], safe upper and/or lower bounds).
As per claim 12, Stoettrup et al. teaches that the instantly claimed one or more operating points of the one or more power generating plants are automatically triggered to the maximum possible generation output of electrical energy by the one or more power generating plants at a point in time which lies before the expiry of the predetermined interval and is determined in such a way that with the expiry of the predetermined interval the one or more operating points of the one or more power generating plants are again controlled and/or regulated to the maximum possible generation output of electrical energy (para[0002, 0019], fulfill grid demand).
As per claim 13, Stoettrup et al. teaches that the instantly claimed one or more power generating plants are photovoltaic plants, wind energy plants, hydroelectric or hydroelectric power plants, or a combination thereof (para[0018])
Claim 3 stands rejected under 35 U.S.C. §103, as being unpatentable over Stoettrup et al. (US 2014/ 0142779), as applied to claim 1 above, further in view of Emery et al. (US 2008/0249665).
As per claim 3, although Stoettrup et al. teaches Applicant’s invention substantially as instantly claimed, Stoettrup et al. does not teach the instantly claimed obtaining of the regulation information is performed with a time delay to the obtaining of the generation information, and the remaining time of the predetermined interval is further determined based on the time delay.  In this regard, Emery et al. teaches that it was known in the art of power management (abstract) to base determinations on a time delay (para[0023]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a time delay in the system of Stoettrup et al., since Emery et al. teaches that it enhances accuracy of the power management.
Claim 14 stands rejected under 35 U.S.C. §103, as being unpatentable over Stoettrup et al. (US 2014/ 0142779), as applied to claim 1 above, further in view of Moreno (US 2016/0187910).
As per claim 14, although Stoettrup et al. teaches Applicant’s invention substantially as instantly claimed, Stoettrup et al. does not teach the instantly claimed determining a prediction information indicative of a predicted regulation information for a period shorter than the remaining period of the predetermined interval, wherein the prediction information is determined based on historical information, wherein the control information is further determined based on the determined prediction information.  In this regard, Moreno teaches that it was known in the art of power management (abstract) to utilize stored historical information for a plurality of time intervals/periods in prediction determinations (para[0061, 0071-0079, 0099, 0102, 0118]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such historical information in the system of Stoettrup et al., since Moreno teaches that it enhances prediction accuracy. 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Sedighy et al. (US 2013/0166084) is cited for teachings the well-known nature of controlling the generation of power in response to both environmental and power grid conditions (para[0037, 0066, 0071, 0081-0083, 0130-0167], scenarios 1-17) and the well-known nature of basing control operations upon defined time intervals of various durations (para[0063-0065, 0074, 0105, 0138]; claims 2, 7, 56 and 101).  Badrinath Krishna et al. (US 2018/0223812) is cited for teaching the well-known nature of power generation control in response to prediction of power oversupply (para[0040]).  Drees (US 2017/ 0104449) is cited for teaching the well-known nature of time-stepped power control (para[0083-0085, 0117-0182]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/8/22